Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/22.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/19 was acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant's claim for domestic priority benefit of Provisional Application no 62/632333, filed 2/19/18, is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 15-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claims 15, 29,
	The term “the object” lacks sufficient antecedent basis. For purpose of examination, the term is interpreted as referring to “the apparatus”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenwalt et al. (2016/0354666).
	Re Claim 15,

	at least one accelerometer; at least one gyroscope; at least one processor; and a communications interface, wherein in response to rotation of the apparatus relative to an Earth frame of reference (Fig 2, 6A-6C, 9A-9B, ¶¶0040-0043, 0092-0093; the ball includes one or more accelerometers and one or more gyroscopes for detecting rotational movement of the ball), 
	the apparatus is configured to process data received from the at least one accelerometer, the at least one gyroscope, and the at least one processor to determine a rotation of the object in the Earth frame of reference (Fig 2, 9A-9B, ¶¶0040-0043, 0092-0093, 0097-0098; the embedded sensors are used to determine the rotation of the ball).
	Re Claim 16,
	Greenwalt discloses an orientation of the apparatus in the Earth frame is maintained in quaternion form (Fig 2, 9A-9B, ¶¶0040-0043, 0092-0093, 0097-0098).
	Re Claims 17, 30,
	Greenwalt discloses rotation of the apparatus relative to the Earth frame of reference is established in response to a gravitational force detected by the accelerometer (Fig 2, 9A-9B, ¶¶0040-0043, 0092-0093, 0097-0098).
	Re Claim 18,
	Greenwalt discloses the communications interface outputs position, angular velocity, and angular acceleration in the Earth frame of reference to a remote device (¶¶0040, 0046, 0049, 0077).
	Re Claim 29,
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwalt et al. (2016/0354666) in view of Bose et al. (2013/0128022).
	 Re Claims 19, 31,
	Greenwalt discloses all limitations as set forth above but is silent on the velocity and acceleration are compared against historical data, wherein the remote device provides for display of feedback. However, Bose teaches the velocity and acceleration are compared against historical data, wherein the remote device provides for display of feedback (Fig 1C, ¶0199). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the feedback system taught by Bose into the pitching performance system of Greenwalt in order to enhance the user’s performance.

Allowable Subject Matter
Claims 20-28, 32-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to correct any 112, 2nd paragraph issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON T YEN/Primary Examiner, Art Unit 3715